Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-15 are pending in this application.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.


Claim Rejections - 35 USC § 112

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended independent claim 1 recites, in part, “producing...a single score that is a function of the mean score value of the item and the uncertainty value of that item by selecting a value for the single score randomly from a probability distribution.”  It is not clear from the amendment whether a generated score value is randomly selected or whether a value to be input into generating a single score is randomly selected (see Applicant’s Specification, [0048]).  Furthermore, it is not clear from the amendment whether “a value” a single score value or is one of the values for “a function of the mean score value of that item and the uncertainty vale for that item.”  Examiner respectfully requests the applicant to disclose and explain pertinent portions of the specification that support the amendments.  Claim 11 is similarly rejected.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 11 recite generating a mean score value and an uncertainty value for each of the plurality of items, producing, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item by selecting a value for the single score randomly from a probability distribution that is centered on the mean score value and has a standard deviation of the uncertainty value and presenting items from the search results ordered in accord with the respective single scores produced for them.
The limitation of generating a mean score value and an uncertainty value for each of the plurality of items, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical formula.  That is, nothing in the claim element precludes the step from expressing a mathematical formula by generation of a mean score and uncertainty value for associated items.  The limitation of producing, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item by selecting a value for the single score randomly from a probability distribution that is centered on the mean score value and has a standard deviation of the uncertainty value, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical formula.  That is, nothing in the claim element precludes the step from expressing a mathematical formula by mathematically generating a single score as a function of a mean score value and an uncertainty value for associated items.  The limitation of presenting items from the search results ordered in accord with the respective single scores produced for them, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “ordered in accord with a respective single score” in the context of this claim encompasses the user evaluating scores for items and judging how to order the items based on the evaluated scores.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1 and 11 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite receiving, at a server digital data device, a search request from a client digital data device.  This limitation represents an extra-solution activity to the judicial exception of mere data gathering.  The limitation merely gathers a search request to utilize data that will be the subject of the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims further recite applying a search request to a data set to generate search results comprising a plurality of items matching the request.  This limitation represent mere extra-solution activity to the judicial exception of gathering data.  
The claims further recite presenting, by the server digital data device on the client digital data device, items from the search results ordered in accord with the respective single scores produced for them.  The limitation represents an extra-solution activity to the judicial exception of outputting data.  This step merely outputs for display the results of implementing the abstract idea.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 11 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations, receiving, at a server digital data device, a search request from a client digital data device; applying a search request to a data set to generate search results comprising a plurality of items matching the request, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality.  According the applicant’s specification, the elements of receiving a search request is a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality.  The applicant’s specification, as discussed in the background of the invention, explains “Searching datasets is well known...finding items in the dataset that reasonably match users' requests” (see Applicant’s Specification, US 2020/0104429, [0002] – [0004]).  The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering.
According to the applicant’s specification, the elements of applying a search request to a data set to generate search results comprising a plurality of items matching the request is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality.  The applicant’s specification, as discussed in the background of the invention, explains a “Searching datasets is well known” (see US 2020/0104429, [0002] – [0004], “Searching datasets is well known. Not only is it a commonly employed on e-commerce sites, for example, to identify goods and services requested by visitor, but it is also used in academic research portals, online government repositories and, of course, on the Internet in large” and “E-commerce sites endeavor to take this one step further, ordering search results tuned not only to each user's demographic, but also, customized in accord with her or her browsing and purchase history”).  The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering.  
According to the applicant’s specification, the elements of presenting items from the search results is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality.  The applicant’s specification, as discussed in the background of the invention, explains a “Searching datasets is well known...searching is ordering those items...for presentation to the user” (see US 2020/0104429, [0002] – [0004]).  
The presentation element(s) also amount to merely indicating a field of use or technological environment in which to apply a judicial exception and do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  Specifically, applying the abstract idea to modify search results merely limits the claims to the field of search engine technology by generating and evaluating sets of search results based on the abstract idea.  This limitation is merely an incidental or token addition to the claim that does not alter or affect the abstract idea steps performed.  The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering.  Accordingly, claims 1, 11 are not patent eligible.

Claim 4-10 and 12-15 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 4-10 and 12-15 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
Claims 4-10 recite the additional limitation producing step including selecting the single score using a language-specific equivalent and/or distribution-appropriate equivalent of a function norm.inv().  This judicial exception is not integrated into a practical application.  The additional element represent a implementing another mathematical equation.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (mathematical concepts) and does not integrate the judicial exception into a practical application.  Accordingly, claims 4-10 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of producing step including selecting the single score using a language-specific equivalent and/or distribution-appropriate equivalent of a function norm.inv() represents a further mathematical equation.  If a claim limitation, under its broadest reasonable interpretation, covers a mathematical formula, then it falls within the “Mathematical concepts” grouping of abstract ideas.  This additional step is considered an abstract idea (Mathematical concepts) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mathematical concept) is not sufficient to amount to significantly more than the judicial exception.  Claims 4-10 are not patent eligible.
Claims 12-15 recite the additional limitation responding to selection of a presented item other than a first-most one of those items by adjusting one or more of the weighting factors.  This judicial exception is not integrated into a practical application.  The additional element represent a further mental process step of manually adjusting weighting factors in response to observed selection of items.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  Accordingly, claims 12-15 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of manually adjusting weighting factors in response to observed selection of items represents a further mental process step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.  An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception.  Claims 12-15 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawji et al., US 2016/0277424 (hereinafter Mawji) in view of Chickering et al., US 7,308,447 (hereinafter Chickering) and further in view of Shen et al., US 2015/0331866 (hereinafter Shen).

For claim 1, Mawji teaches a method of automated search result sorting, comprising 
	receiving, at a server digital data device, a search request from a client digital data device (see Fig. 14, [0003], [0135] – [0136], “performing a web search to determine publicly available information at step 1426”);
applying, by the server digital data device, the search request to a data set to generate search results comprising a plurality of items matching the request (see Fig. 14, [0003], “end user may query the system trust scores of other entities,” [0135] – [0136], “perform a web search to determine publicly available information associated with the entity” at step 1426); 
generating, by the server digital data device, a mean score value and an uncertainty value for each of the plurality of items (see Fig. 14, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value, [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, [0135] – [0136], “At 1432, the processing circuitry may calculate component scores based on the information received from steps 1424-1430. The processing circuitry may calculate the components scores in any suitable manner, such as the methods discussed above in FIGS. 8 and 9”); 
producing, by the server digital data device, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly,” [0135] – [0136]) and has a standard deviation of the uncertainty value (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data”, where “standard deviation” defines the uncertainty value, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly”); 
presenting, by the server digital data device on the client digital data device, items from the search results (see [0031], “calculate trust scores and may generate such trust scores for display on a display device”, [0042], “each trust score may be calculated and presented either separately or together with the other trust scores”). 

Mawji teaches a method of producing a single score that is a function of the mean score value of that item and the uncertainty value of that item, and where a probability distribution is centered on the mean score value (see [0010], [0083], [0135] – [0136]).  Mawji does not teach that a value is randomly selected from a probability distribution.  Chickering teaches “selecting a value for the single score randomly from a probability distribution that is centered on the mean score value and has a standard deviation of the uncertainty value” (see Chickering col. 3 lines 44-67, “Systems and methods are provided to extract a random sample without replacement in a distributed manner; that is, to sample items from a set,” col. 12 lines 1-41, teaches randomly selecting a value from a probability distribution set).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji with the teachings of Chickering because this “allows statistical information to be gleaned from extremely large sets of distributed information” (see Chickering, col. 2 lines 12-28).  

Shen teaches presenting items from the search results ordered in accord with the respective single scores produced for them (see [0014], “A search system may use any number of techniques to rank search results. In some implementations, the search system determines any number of metrics for each search result in a set of search results, and combines the metrics to determine a score. The search system uses the score to rank the search results, and the ranking may be used to order a list of search results”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji and Chickering with the teachings of Shen to highlight the most relevant data to a user search according to scoring analysis (see Shen [0014], “Ranking and ordering of the search results to identify and highlight the most relevant data increases the usefulness of the search system”).

For claim 11, Mawji teaches a method of automated search result sorting, comprising: 
receiving, at a server digital data device, a search request from a client digital data device (see Fig. 14, [0003], [0135] – [0136], “performing a web search to determine publicly available information at step 1426”);
applying, by the server digital data device, the search request to a data set to generate search results comprising a plurality of items matching the request (see Fig. 14, [0003], “end user may query the system trust scores of other entities,” [0135] – [0136], “perform a web search to determine publicly available information associated with the entity” at step 1426);
generating, by the server digital data device, a mean score value and an uncertainty value for each of the plurality of items (see Fig. 14, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value, [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, [0135] – [0136], “At 1432, the processing circuitry may calculate component scores based on the information received from steps 1424-1430. The processing circuitry may calculate the components scores in any suitable manner, such as the methods discussed above in FIGS. 8 and 9”), 
the generating step including generating the mean score for each item by mathematically combining values of the characteristics associated with the item taking into account a weighting factor of the respective associated characteristic (see [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, where sum of mean value fo component score represents combining values of characteristics, [0004], “components may be updated in order to further weight or take into account additional information that is specific to the first and second entity”, [0073], “weight combination 502 of components 504-518 that comprise a trust score” where weight of components represents weight factor of characteristic); 
producing, by the server digital data device, for each of the plurality of items, a single score that is a function of the mean score value of that item and the uncertainty value of that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly,” [0135] – [0136]), 
the producing step including selecting as the single score for each item a value in accord with a probability distribution that is centered about the mean score value for the item (see Fig. 9, [0097], “Distribution 900 depicts one illustrative example for determining a component score or subcomponent score based on a measured metric 902” and “distribution 900 is depicted as a Gaussian distribution” where Gaussian or normal distribution represents type of probability distribution) and that has a standard deviation defined by the uncertainty value for that item (see [0010], “resulting trust score may be represented by a mean score and a confidence range”, where trust score represents single score, and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data”, where “standard deviation” defines the uncertainty value, [0083], “contextual trust score may be represented by a mean value and confidence band” and “The mean and standard deviation for each of the component scores may be combined accordingly”); 
presenting, by the server digital data device, items from the search results (see [0031], “calculate trust scores and may generate such trust scores for display on a display device”, [0042], “each trust score may be calculated and presented either separately or together with the other trust scores”). 

Mawji teaches a method of producing a single score that is a function of the mean score value of that item and the uncertainty value of that item, and where a probability distribution is centered on the mean score value (see [0010], [0083], [0135] – [0136]).  Mawji does not teach that a value is randomly selected from a probability distribution.  Chickering teaches “the producing step including randomly selecting as the single score for each item a value in accord with a probability distribution” (see Chickering col. 3 lines 44-67, “Systems and methods are provided to extract a random sample without replacement in a distributed manner; that is, to sample items from a set,” col. 12 lines 1-41, teaches randomly selecting a value from a probability distribution set).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji with the teachings of Chickering because this “allows statistical information to be gleaned from extremely large sets of distributed information” (see Chickering, col. 2 lines 12-28).

Shen teaches presenting items from the search results ordered in accord with the respective single scores produced for them (see [0014], “A search system may use any number of techniques to rank search results. In some implementations, the search system determines any number of metrics for each search result in a set of search results, and combines the metrics to determine a score. The search system uses the score to rank the search results, and the ranking may be used to order a list of search results”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji and Chickering with the teachings of Shen to highlight the most relevant data to a user search according to scoring analysis (see Shen [0014], “Ranking and ordering of the search results to identify and highlight the most relevant data increases the usefulness of the search system”).

For claim 4, the combination teaches the producing step including selecting the single score using a language-specific equivalent and/or distribution-appropriate equivalent of a function norm.inv() (see Mawji, [0097], “distribution 900 is depicted as a Gausian distribution, but it will be understood that any distribution may result from the determined or retrieved data” where Gauisan distribution represents a distribution-appropriate equivalent of function norm.inv).

For claim 5, Mawji teaches the generating step including generating the mean score value for each item to reflect an estimated degree of desirability of that item, and generating the uncertainty value for each item to reflect an uncertainty in the respective mean score value for that item (see [0010], [0029], “trust score” where “trust” represents a degree of desirability for item/entity and “confidence” of the mean value reflects “uncertainty in data” that is selected). 

For claim 6, Mawji teaches the generating step including generating the mean score value for each item and the uncertainty value for each item based on characteristics of any of that item, a thing that item represents, a source of the search request and/or target for which results of the search is intended, and/or a combination thereof (see [0003], “trust score calculated for an entity based on information available for the entity”, where information for entity represents characteristic of item, [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data”, [0083]). 

For claim 7, Mawji teaches the generating step including generating the mean score for each item by mathematically combining values of the characteristics associated with the item (see [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” represents combining values). 

For claim 8, Mawji teaches the generating step including making the mathematical combination taking into account a weighting factor of the respective associated characteristic (see [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score” where “mean value” represents mean score, where sum of mean value fo component score represents combining values of characteristics, [0004], “components may be updated in order to further weight or take into account additional information that is specific to the first and second entity”, [0073], “weight combination 502 of components 504-518 that comprise a trust score” where weight of components represents weight factor of characteristic). 

For claim 9, Mawji teaches the generating step including generating the uncertainty value for each item in accord with the mathematical combination used in generating the mean score for that item (see [0010], generating “mean score” and “confidence range (such as a variance or a standard deviation) indicating a level of uncertainty in the data” where confidence range represents uncertainty value, [0083], “the mean value of the total component scores may be represented by a sum of the mean value of each component score”). 

For claim 10, Mawji teaches wherein the applying step includes identifying items matching the request to any of an exact, partial and fuzzy degree (see [0054], “shows there are multiple matches to this search” represents exact degree). 

For claim 12, Mawji teaches responding to selection of a presented item other than a first-most one of those items by adjusting one or more of the weighting factors (see [0057], “adjusted weightings to update the peer trust score”, [0069], “interactions between previous transactions in the transaction history” and interactions “may result in an adjustment to the peer trust score” where interactions with transactions represents selection of presented item that results in adjusted weightings factor(s)). 

For claim 13, Mawji teaches the responding step including adjusting weighting factors of one or more characteristics associated with a selected item and with items presented before it (see [0057], [0069], “adjusted weightings” of characteristics associated with the score represents adjusted weighting factors of characteristics). 

For claim 14, Mawji teaches comprising adjusting the weighting factors by pair-wise matching of the selected item and each of the items presented before it (see [0035] – [0036], [0057], [0069], adjusting weighting factors for key value pairs).


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mawji et al., US 2016/0277424 (hereinafter Mawji) in view of Chickering et al., US 7,308,447 (hereinafter Chickering) and further in view of Shen et al., US 2015/0331866 (hereinafter Shen) and further in view of Stefik et al., US 2010/0125540 (hereinafter Stefik).

For claim 15, Stefik teaches adjusting the weighting factors by performing an inverse scoring calculation (see [0061], “A measure or score is assigned to each characteristic word using, for instance, term frequency-inverse document frequency (TF-IDF) weighting”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Mawji, Chickering and Shen with the teachings of Stefik because this provides a method of scoring content based on frequency of occurrence of characteristic words/concepts searched (see Stefik, [0059] - [0061]).



Response to Arguments

Applicant's arguments with respect to claims directed to an abstract idea without significantly more have been fully considered but they are not persuasive.  As disclosed in the corresponding rejection above, the amendments still constitute an abstract idea by covering a mathematical concept.  Amended claim limitation simply expresses a mathematical formula by generating a single score as a function of a mean score value and an uncertainty value for associated items by selecting a value for the single score randomly from a probability distribution that is centered on the mean score value and has a standard deviation of the uncertainty value.

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169